DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered. Claims 1-2 and 6-20 are pending with claims 4-5 being previously cancelled, claim 3 being currently cancelled, and claim 20 being currently added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (US 20130014947) in view of Borak (US 20160069149).
Regarding claims 1 and 19: Wilkins discloses a wellhead system and a method of installing the system comprising a housing 13, 27 defining an axial bore (Figs. 2-5,8; [0022], [0023], [0028]). Wilkins discloses an outer pipe 25 secured to the housing and extending axially from the housing (Figs. 2-5,8; [0022], [0023]). Wilkins discloses an inner pipe 55 passing through the axial bore and through the outer pipe and having an outer diameter that is smaller than an inner diameter of the outer pipe (Figs. 2-5,8; [0028]). Wilkins discloses a sealing device 65, 67 positioned along an inner surface of the housing and comprising a body 65, 67 seated within an inner recess of the housing above an annular region defined between the inner and outer pipes, that the body is radially aligned with the annular region and defines an upper end of the annular region such that the annular region terminates at the body (Figs. 2-5,8; [0022], [0023], [0028]-[0030]). Wilkins discloses a rubber interference fit sealing element carried on an inner surface of the body and sealed to the inner pipe and an outer interference fit sealing element carried on an outer surface of the body and sealed to the housing at the inner recess (Figs. 2-5,8; [0030]). 
Wilkins is silent regarding a quick connect profile for connection to a well-control device and accommodating axial movement of the inner pipe due to thermal expansion while maintaining a seal. Borak discloses and a quick connect profile for connection to a well-control device (Fig. 1 above reference numeral 14). Borak further discloses that the sealing device is configured to accommodate axial movement of the inner pipe due to thermal expansion of the inner pipe while maintaining a seal integrity against the inner 
Regarding claim 2: Wilkins, as modified by Borak, discloses a lock ring 52, 62 that secures the sealing device to the inner recess of the housing (Borak - [0027], [0028]). 
Regarding claim 6: Wilkins discloses that the sealing device comprises a test port 24, 33 for testing an integrity of the seal ([0021], [0023], [0029]). 

Regarding claim 14: Wilkins, as modified by Borak, discloses that the housing defines an exterior quick connect profile for attachment to an accessory component (Borak - Fig. 1 above reference numeral 14). 
Regarding claim 15: Wilkins discloses a valve 17, 31 carried on the housing for relieving a pressure within the annular region (Figs. 1-5,8; [0021], [0023]). 
Regarding claim 20: Wilkins, as modified by Borak, discloses that the body and the outer interference fit sealing element of the sealing device are made of metal (Borak - [0021]). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (US 20130014947) and Borak (US 20160069149), as applied to claim 1 above, and further in view of Nichols (US 4652022).
Wilkins and Borak disclose the invention substantially as claimed and as discussed above.
Regarding claim 7: Wilkins, as modified by Borak, is silent reenergizing seals and thus does not explicitly disclose that the sealing device is configured to be reenergized following a reduction in sealing performance. Nichols discloses that a sealing device can be configured to be reenergized following a reduction in sealing performance (col. 4, line 68 - col. 5, line 7). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the system of Wilkins, as modified by Borak, to include a sealing device that 
Regarding claim 8: Wilkins, as modified by Borak and Nichols, discloses that the sealing device comprises an injection port 92 for injecting a substance to reenergize the sealing device (Nichols - Fig. 1; col. 4, line 68 - col. 5, line 7). 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (US 20130014947) and Borak (US 20160069149), as applied to claim 1 above, and further in view of Demny et al. (US 4886121).
Wilkins and Borak disclose the invention substantially as claimed and as discussed above.
Regarding claim 16: Wilkins, as modified by Borak, does not explicitly disclose a second housing with a similar sealing and piping arrangement as the first housing. Therefore, Wilkins, as modified by Borak, does not explicitly disclose that the housing is a first housing, the sealing device is a first sealing device, and the inner pipe is a first inner pipe, that the wellhead system further comprises a second housing positioned above the first housing and secured to the first inner pipe such that the first inner pipe extends axially from the second housing, a second inner pipe passing through an axial bore of the second housing and through the first inner pipe and having an outer diameter that is smaller than an inner diameter of the first inner pipe, and a second 
Thus, the examiner finds that the combination of Wilkins, Borak, and Demney, disclose  that the housing is a first housing, the sealing device is a first sealing device, and the inner pipe is a first inner pipe, that the wellhead system further comprises a second housing positioned above the first housing and secured to the first inner pipe such that the first inner pipe extends axially from the second housing, a second inner pipe passing through an axial bore of the second housing and through the first inner pipe and having an outer diameter that is smaller than an inner diameter of the first inner pipe, and a second sealing device positioned along an inner surface of the second housing and sealed to the second inner pipe to seal a second annular region defined between the first and second inner pipes (see above; Wilkins - (Figs. 2-5,8; [0022], [0023], [0028]-[0030]; Borak - Fig. 1; [0007], [0033]; Demny - Figs. 1, 2). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 18: Wilkins, as modified by Borak and Demny, discloses that the lock ring is a first lock ring and that the wellhead system further comprising a second lock ring that secures the second sealing device to the second housing (see above; Wilkins - (Figs. 2-5,8; [0022], [0023], [0028]-[0030]; Borak - Fig. 1; [0007], [0027], [0028], [0033]; Demny - Figs. 1, 2). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Wellhead systems including stacks or trees and accompanying sealing arrangements are very well known in the art of wellbore operations. Representative art which appears close to the claimed invention includes Wilkins et al. (US 20130014947), Cain et al. (US 20090107685), Borak (US 20160069149), Nichols (US 4652022), Demney et al. (US 4886121), Galle et al. (US 20140345850),  Thornburrow (EP 
Response to Arguments
Applicant’s amendments and arguments, filed 9/20/2021, with respect to the rejections of claims 1-3 and 6-19 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein. 
Applicant’s arguments with respect to the rejections of claims 1-2 and 6-20 have been fully considered but are moot because they do not apply to the art combinations applied in the current rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
11/5/2021